Dalv, <!.• —
It was admitted upon the trial that the vessel had been lost by the perils insured against, and that the policy was not a wager policj'; the question therefore is, whether the plaintiff had an insurable interest in the freight when he effected the policy and at the time of the loss, or if he had an interest in the freight when he effected the policy, was it put an end to by the sale of Dole’s interest in fhe vessel by the sheriff, or marshal, in San Francisco ?
If Dole executed the bill of sale, which by the agreement he bound himself to do, as security for the performance of the agRcment on his part, then the legal title to five-sixteenths of the vessel was in the plaintiff, subject to be divested by the performance of the agreement by Dole; and if Dole did not execute the bill of sale, then the plaintiff’s interest in the one-eighth of the vessel did not pass to Dole, for it is apparent, upon the construction of the whole agreement, that it was not the intention of the parties that that interest should pass, unless Dole transferred to the plaintiff his title to the five-sixteenths of the vessel as security' — ■ a title which was to vest in the plaintiff absolutely if Dole failed to maice the payment according to the terms of the agreement. It did not appear positively what had been done under the agreement : whether the plaintiff had loaned the sums he agreed to loan, or whether Dole had given the bill of sale; but, from the declarations of the plaintiff, a jury would have the right to infer that the plaintiff had a claim upon the freight, either for money advanced under the agreement, which had not been repaid, or by virtue of his title as owner, which had not been divested by the failure of Dole to comply with the conditions of the agreement. There was no evidence in the case that would warrant them in coming to the conclusion that the agreement had been fully performed in all its parts, so as to divest the plaintiff of all interest in the vessel, and of all claim upon her earnings, when *350tbe vessel, or Dole’s interest in ber, was sold at San.Francisco; and if they'could not come to that conclusion, then there was proof before them that the plaintiff had an interest as owner, whether in one-eighth or in five-sixteenths was immaterial, which could not be affected by the sale of Dole’s interest. When the vessel was lost, she had a full freight on boárd, and if it had been earned, it must be presumed, as there was no evidence that any one else was entitled to it, that it belonged, as the earnings of the vessel, to the owners.
When a verdict is taken subject to the opinion of the court, every inference which a jury would be'justified in drawing from the evidence, the court will draw in support of the Verdict; and the evidence warrants the conclusión, that the plaintiff, when thÉfpessel was lost, had an interest in her as owner, and, as one of the owners, an insurable interest in the freight, which was valued by the policy. The plaintiff is, therefore, entitled to judgment for the amount of the verdict — $6,414.58.
Judgment accordingly